Citation Nr: 1435223	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  11-12 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel





INTRODUCTION

The Veteran had active military service from February 1969 to April 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision rating of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied service connection for bilateral hearing loss and tinnitus.


FINDINGS OF FACT

1. The evidence weighs against a finding that bilateral hearing loss was incurred during active military service or is otherwise related to such service.

2. Resolving all doubt in favor of the Veteran, tinnitus had its onset during military service.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2. The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. § 3.303 (2013).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely   accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

VA's duty to notify the Veteran was satisfied prior to the initial rating decision through a notice letter dated in July 2009 that fully addressed all notice elements.  The letter informed the Veteran of what evidence was required to substantiate his claims for bilateral hearing loss and tinnitus, and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was requested to submit any evidence in his possession and has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.  He was also apprised of how VA determines disability ratings and effective dates.
VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).

Service treatment records (STRs) are associated with claims file.  All post-service treatment records identified by the Veteran have also been obtained.  He has not identified any additional records that should be obtained prior to appellate consideration.  VA's duty to further assist the Veteran in locating additional records has been satisfied.  

The Veteran was scheduled for a VA examination in September 2009, in conjunction with his appeal.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2012); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  However, the he failed to appear.  The examination was rescheduled in March 2010. This examination is adequate for the purposes of determining service connection, as it involved a review of the pertinent medical history as well as a clinical evaluation of the Veteran, and provides an etiological opinion with supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Legal Criteria

Board decisions must be based on the entire record, with consideration of all the evidence.  However, the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service connection will be granted for disability resulting from an injury or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

For the purposes of applying the laws administered by VA, the thresholds for normal hearing are between 0 and 20 decibels, and higher thresholds show some degree of hearing loss.  Hensley. at, 157.  Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Where the veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this regard, it is appropriate to consider high frequency sensorineural hearing loss and tinnitus as organic diseases of the nervous system and, therefore, subject to presumptive service connection. See Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995.

In adjudicating these claims, the Board must assess the competence and credibility of the Veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet).

I. Bilateral Hearing Loss

The Veteran contends that his bilateral hearing loss is the result of noise exposure during military service.  Specifically, he asserts that as an infantry officer during service, he was exposed to loud noise from a variety of small arms, including rifles, machine guns and mortars and was rarely afforded ear protection.

His DD Form-214 reflects that his military occupation specialty (MOS) was an infantry officer, a position consistent with noise exposure.

In light of the above evidence, the Board finds that the Veteran's own statements, coupled with the service records, demonstrate exposure to noise during service.  38 U.S.C.A. § 1154(a),(b).  Accordingly, such in-service noise exposure is established.

Having conceded in-service noise exposure, the question for consideration is whether the Veteran's diagnosed bilateral hearing loss is related to such in-service exposure.

The service treatment records are absent findings, complaints of, or treatment for bilateral hearing loss.  The Veteran had a number of audiological examinations during service, including audiometric testing in October 1965, July 1966, January 1968 and December 1968.  These examinations show clinically normal hearing acuity throughout service.  The Board notes that prior to November 1967, audiometric results were reported in standard set forth by the American Standards Association ("ASA").  Since November 1, 1967, those standards have been set by the International Standards Organization ("ISO")-American National Standards Institute ("ANSI).  As two examinations pre-dated October 1967, and it appears that the other examinations were conducted using the ASA standard, the audiometric data have been appropriately converted to ISO units.

The Veteran's separation examination in March 1972 did not contain audiometric data but indicated normal hearing via a whispered voice test.

In light of such evidence, the Board finds that bilateral hearing loss was not manifested during military service. 

Post-service VA treatment records first report complaints of hearing loss in June 2009.  Thereafter, the Veteran was diagnosed with mild sloping to moderate high frequency bilateral hearing loss in July 2009.

The Veteran was afforded a VA examination in March 2010.  The examiner diagnosed mild to moderate bilateral hearing loss.  He opined that the condition is less likely than not caused by or a result of in-service acoustic trauma.  He noted that comparison of in-service audiometric testing with the VA examination results suggest that hearing loss is most likely due to advancing age.  

The Board finds that the competent medical opinion weighs against the Veteran's claim.  The opinion was well reasoned and was made following a review of the record and the Veteran.  As such, it is highly probative.  Moreover, no other competent evidence of record refutes this opinion.  

The Board acknowledges that it is unclear whether the examiner recognized the need to convert the in-service audiometric examinations to the ISO standard. However, because the numeric data still fail to show a pattern of decreasing auditory acuity, this potential failure on the part of the examiner did not prejudice the Veteran here.  

The Board has also considered whether service connection on a presumptive basis is warranted.  Although the Veteran asserts that hearing loss began during military service and continued since that time, there is no objective evidence of record to support that assertion.  Notably, audiometric testing during service does not show a decrease in hearing acuity, nor is hearing loss manifested to a degree of ten percent or more within one year after discharge.  See 38 C.F.R. § 3.307(a)(3).

As the disorder in question is a chronic disease under 38 C.F.R. § 3.309(a), service connection is possible solely on the basis of evidence of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, in this case no hearing loss was complained of at separation.  Moreover, the evidence does not indicate any complaints of hearing loss until June 2009, approximately 37 years after military service.  The passage of so many years between the Veteran's separation from active service and the first indication of hearing loss is some evidence against the Veteran's assertions that he has had hearing loss since service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board concedes that such absence of documented treatment, in and of itself, is not a basis for discrediting his lay statements of continuity.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Here, however, the Veteran did not raise a claim of service connection until 2009, decades after separation.  If he had been experiencing symptoms continuously since discharge it is reasonable to expect that he would have made a claim much earlier.  Therefore, in light of the foregoing, continuity of symptomatology has not been established either by the clinical record or by the Veteran's own statements.

The Board does not question the Veteran's assertion of noise exposure in service. However, the preponderance of the evidence weighs against a finding linking his current hearing loss to such noise exposure or demonstrating continuity of symptomatology.  While the Veteran himself has stated his bilateral hearing loss is related to active service, and is competent to report symptoms observable to a layperson, he is not competent to independently render a medical opinion regarding the nexus between active service and the current disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Consequently, his lay assertions of medical etiology cannot constitute evidence upon which to grant the claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

In sum, the preponderance of the evidence is against the claims and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107.

II. Tinnitus

In considering the evidence of record, the Board concludes that the Veteran is entitled to service connection for tinnitus.  

As previously noted, in-service noise exposure has been conceded, therefore, question for consideration is whether the Veteran's tinnitus is related to such in-service exposure.

At the March 2010 VA examination, the examiner noted that the Veteran suffered from tinnitus.  However, he opined that the Veteran's tinnitus was less likely as not related to his active service.  The examiner noted that the claimant described the onset of tinnitus as gradual, over many years, with worsening within the past 1 to 5 years.  He noted that the Veteran admitted that he could not tie the onset to any active duty circumstances or set of events.  However, in an earlier statement dated in August 2009, the Veteran expressed the belief that his tinnitus originated during active service.  The fact that the Veteran could not specifically pinpoint the onset to an episode of acoustic trauma is not deemed material; indeed, requiring him to do so would appear to heighten the standard necessary for service connection.

Again, service connection may be established upon a showing of continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  Furthermore, tinnitus is the type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran is competent to report that he has tinnitus, and has indicated that he has suffered from tinnitus since military service.  The Board finds the Veteran's statements regarding the onset of tinnitus credible.  Again, for chronic diseases under 38 C.F.R. § 3.309(a), service connection may be awarded solely based on evidence of continuity of symptomatology.

Thus, accepting his lay statements, and resolving reasonable doubt in his favor, service connection is warranted for tinnitus.  38 U.S.C.A. § 5107(b).



ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is granted.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


